Citation Nr: 1603796	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-13 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated November 2004 and April 2007 of the Department of Veteran Affairs (VA) Regional Office (RO) in San Diego, California.

In August 2010, the Veteran presented sworn testimony during a personal hearing in San Diego, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In Board decisions dated December 2010, September 2012, and February 2014, the claims were remanded for further evidentiary development.  With respect to the claim of entitlement to service connection for a cervical spine disability, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a September 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The issues of entitlement to service connection for a lumbar spine disability and residuals of a head injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.




FINDING OF FACT

A chronic cervical spine disability, to include spondylosis with bilateral sensory radiculopathy, did not have its onset in service and is not otherwise related to the Veteran's active military service.


CONCLUSION OF LAW

The Veteran does not have a cervical spine disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With respect to the pending claim, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim in a letters dated June 2004, March 2005, and January 2007.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  In the January 2007 letter, the Veteran was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The evidence in the claims file includes Social Security Administration (SSA) records, VA and private treatment records, as well as service treatment and personnel records.

The Board additionally notes that the Veteran previously reported receiving treatment at St. Alexius Medical Center, Hoffman Estates Medical Center, Northwest Community Healthcare Hospital, and the Sharp Rees-Stealy Medical Group.  The RO sent records requests to each of these providers, but received records only from Hoffman Estates (Humana) Medical Center.  The Sharp Rees-Stealy Medical Group and Northwest Community Healthcare Hospital also responded, stating that the Veteran's treatment records had been destroyed, as he was no longer an active patient.  No reply was received from St. Alexius Medical Center.  The Veteran was informed of this matter in the December 2010 Board Remand.  Although he was afforded an opportunity to again request said records or obtain them on his behalf, he did not submit an additional records request as to St. Alexius Medical Center.  He did submit another VA Form 21-4142 for Hoffman Estates Medical Center; however, the RO determined that the records were previously obtained.  Further, in response to the September 2012 Board Remand, the AMC sent the Veteran a letter requesting that he provide authorization for VA to obtain records associated with his worker's compensation benefits.  See the AMC letter dated October 2012.  The Veteran failed to respond.  As such, the Board finds that VA's duty to assist has been satisfied in that respect.
Pursuant to the February 2014 Board Remand, the Veteran was afforded a VA medical opinion in April 2014, the report of which is of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the April 2014 VA medical opinion is sufficient, as it is predicated on consideration of the VA and private treatment records in the Veteran's claims file.  The VA examiner considered the statements of the Veteran, and provided a rationale for the findings made, relying on and citing to the records reviewed, and he provided findings sufficient to apply the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a), including arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1377; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In this matter, the Veteran asserts he has a current cervical spine disability that was incurred during his active military service.  Specifically, he contends that he injured his cervical spine in a motor vehicle accident, which occurred in September 1979 during a period of leave.  See, e.g., the August 2010 Board hearing transcript, pgs. 1-2; 5-6.  For the reasons set forth below, the Board concludes that service connection is not warranted.

As indicated above, the Veteran served on active duty from February 1974 to February 1980.  His service treatment records (STRs) document a complaint of neck pain in May 1978.  With respect to the claimed motor vehicle accident, an STR dated October 1979 indicates that the Veteran was in an accident on leave; however, no neck injury was noted at that time, or at any time thereafter.  The Veteran's January 1980 service separation examination is absent any documentation of a continuing neck disability.

Nevertheless, the Veteran is competent to report his personal history, and the Board also finds him credible to report his in-service injuries.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Post-service treatment records dated December 2003 document indicate that the Veteran was knocked to the floor by a forklift in a workplace accident.  Among other injuries, he was treated for complaints for upper back and neck stiffness.  Magnetic resonance imaging (MRI) performed in March 2005 revealed moderate degenerative changes of the cervical spine.  VA treatment records dated in June 2005 note the Veteran's report of neck pain dating from his military service.

The Veteran was afforded a VA examination in February 2011 at which time the examiner confirmed a diagnosis of cervical spondylosis with bilateral C8-T1 sensory radiculopathy.  After a review of the claims file, the examiner concluded that the Veteran's cervical spondylosis "is less likely as not (less than 50/50 probability) caused by or a result of service."  The examiner explained that the Veteran's STRs do not document objective findings consistent with a high energy injury to the soft tissue or osseous structures of the cervical spine, such as fracture or dislocation.  The examiner continued, "[m]oreover, [V]eteran was active duty for less than 10 years.  Thus, any microtrauma would be insufficient to initiate and sustain a posttraumatic or chronic inflammatory process, since the literature suggest[s] a 10 year exposure as the threshold value."

Pursuant to the February 2014 Board Remand, the Veteran was afforded a VA addendum opinion as to the neck disability claim.  The examiner reviewed the claims file, including the newly added medical evidence, and concluded that "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner confirmed his previous findings that the Veteran's STRs do not show "objective findings consistent with high energy injury to the soft tissue or osseous structures of the [V]eteran's cervical spine, such as fracture, disc derangement, or vertebral dislocation."  The examiner continued, "[i]n the absence of such findings a post-traumatic or chronic inflammatory process is less likely than not.  Moreover, nor does the service record document repetitive microtrauma which would be required to initiate and sustain a posttraumatic or chronic inflammatory process."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the competent medical evidence demonstrating the absence of nexus between the currently diagnosed cervical spine disability and the Veteran's active duty service outweighs the medical evidence suggestive of a nexus.  In particular, the February 2011 and April 2014 VA examiner's opinions were thorough, well-explained, and based on review of the Veteran's medical history, as well as interview and physical examination of the Veteran.  The Board therefore places significant weight on the findings of the February 2011 and April 2014 VA examiner.  See Nieves-Rodriguez, supra; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Based on a review of the evidence, the Board finds that service connection for a cervical spine disability is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the contentions of the Veteran in support of medical nexus.  As a lay person, the Veteran is competent to report observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that trauma may lead to chronic orthopedic disability is commonly known and, therefore, the Veteran's claim that he has a chronic cervical spine disability related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  Once the threshold of competency is met, however, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

Crucially, there is no indication in the medical evidence of record that the Veteran was diagnosed with spondylosis of the cervical spine during his military service or for years thereafter.  The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Additionally, the Board recognizes that as with a "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Crucially, the evidence does not document a diagnosis of spondylosis of the cervical spine until March 2005.  C.f., Walker, 708 F.3d at 1331.  The Board further observes that the contentions of the Veteran regarding chronic cervical spine symptomatology dating from service are less probative than the findings of the February 2011 and April 2014 VA examiner who considered these lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.
Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a cervical spine disability.  Accordingly, the preponderance of the evidence is against this service connection claim.  See 38 U.S.C.A § 5107 (West 2014).


ORDER

Entitlement to service connection for a cervical spine disability is denied.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's remaining claims on appeal.  The Board is cognizant that the Veteran's case has been in adjudicative status for years and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his pending claims.

The February 2014 Board Remand instructed the AOJ to afford the Veteran with a VA medical opinion to address the etiology of the claimed lumbar spine disability.  Although a VA addendum opinion was obtained in April 2014, the examiner addressed only the claimed cervical spine disability, as detailed above, and failed to provide an opinion as to the claimed lumbar spine disability.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's remand instructions have not been complied with, the claim of entitlement to service connection for a lumbar spine disability must be remanded so that this may be accomplished.

With respect to the claimed residuals of a head injury, the Board recognizes that the Veteran previously stated he did not have a current head disability.  See the August 2010 Board hearing transcript, pg. 4.  However, VA treatment records have recently been associated with the Veteran's claim file, which indicate that he has been "prone to headaches several times a week for [the] past few years."  See the VA treatment records dated June 2013.  Notably, the Veteran has contended that he suffers from residuals of a head trauma, which was incurred in his military service.  To this end, although an October 1979 STR indicates that the Veteran was in an accident while on leave; there is no indication of a head injury at that time.  Notably, an STR dated August 1977 indicates that the Veteran was treated for a 1 cm. laceration to the frontal lobe after he hit his head on some overhead equipment.

Crucially, the Veteran has not been afforded a VA examination to address this claim.  As such, this matter presents certain medical questions concerning diagnosis and nexus, which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Upon remand, the Veteran should therefore be afforded a VA examination to address the outstanding questions of diagnosis and nexus pertaining to the pending claim.

Also, upon remand, ongoing medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, the AOJ shall procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in records of the Veteran's VA treatment dated from March 2014.  All such available documents must be associated with the claims file.

2. Thereafter, VBA should arrange for a physician, with appropriate expertise, to review the Veteran's VA claims file and to provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed lumbar spine disability had its clinical onset during his active duty or is otherwise related to such service, to include the documented in-service injuries (December 1977, April 1979, January 1980).

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. In addition, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed residuals of a head injury.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-military head/neurologic symptomatology.

The examiner should either diagnose or rule out a current disability of the head/brain, including headaches.  If the examiner diagnoses the Veteran with a disability of the head/brain, he/she should then opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disability had its clinical onset in service or is otherwise related to a disease or injury incurred in service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for a claimed disability, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.
4. Thereafter, the AOJ should readjudicate the claims on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


